United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
DISTRIBUTION DEPOT NORFOLK,
Fort Belvoir, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-39
Issued: June 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 2, 2006 appellant filed a timely appeal from the August 29 and April 6, 2006
decisions of the Office of Workers’ Compensation Programs’ concerning his schedule award
claims. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has any impairment to his upper extremities and whether
he has more than an eight percent impairment to his left lower extremity.
FACTUAL HISTORY
On January 8, 1996 appellant, then a 39-year-old supply technician, sustained traumatic
injury when he slipped on ice and fell at work. The claim was accepted low back strain and
cervical strain and subsequently expanded to include the conditions of herniated disc L5-S1 and
lumbar radiculopathy. Appellant stopped work on January 10, 1996 and returned on

January 12, 1996. He received appropriate compensation benefits. Appellant received a
schedule award on June 17, 1998 for five percent impairment to the left leg. He subsequently
received a schedule award for an additional three percent impairment to the left leg on
February 12, 2004, for a total of eight percent impairment of the left lower extremity.
On April 23, 2004 appellant filed a schedule award claim for his upper extremities. In an
April 8, 2004 report, Dr. Robert Mehrberg, a physiatrist, noted the history of injury, provided
findings on examination and opined that appellant had chronic pain syndrome. He noted that
appellant had a prior history of possible L5-S1 radiculopathy and cervicalgia with magnetic
resonance imaging (MRI) scan evidence of bilateral foraminal stenosis. Dr. Mehrberg stated the
limited range of motion and sensory symptoms in the left upper extremity could possibly
represent a radicular irritation at the C5 or C6 root level. He opined, in accordance with the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides), that appellant had a five percent impairment of the
whole person for the neck and upper extremity based on Table 15-5, page 392. In a June 17,
2004 letter, the Office noted that Dr. Mehrberg provided a whole person impairment. It
requested that Dr. Mehrberg provide an impairment rating based on the A.M.A., Guides and to
specify whether such impairment was in addition to the previously awarded eight percent
impairment of the left leg. On June 29, 2004 Dr. Mehrberg advised that his impairment rating of
April 8, 2004 was for the arms and cervical spine.
By letter dated April 7, 2005, the Office referred appellant to Dr. Warren H. Foer, a
Board-certified neurosurgeon, for a second opinion examination. In a May 4, 2005 report,
Dr. Foer reviewed the medical record, including the reports of neurodiagnostic studies and MRI
scans of both the cervical and lumbosacral spines. He noted appellant’s complaints of posterior
neck pain with bilateral arm pain and numbness in his hands together with low back discomfort
and leg pain, left more so than right. Based on physical examination findings, Dr. Foer stated
that appellant showed evidence of degenerative disc disease in the cervical and lumbosacral
spine with chronic mechanical low back pain and reports of leg pain and paresthesias. However,
he stated that appellant did not have clinical findings implicating any specific nerve root
impingement or radiculopathy as his sensory findings were nonanatomical. Dr. Foer opined that
the medical evidence was not sufficient to make a permanent partial impairment rating of either
upper extremity as there was no evidence of motor weakness and the sensory examination was
nonanatomical and did not follow known dermatomal distributions. He opined that appellant’s
mechanical musculoskeletal pain in his cervical spine and lumbar spine were related to his
evolved degenerative disc disease in those areas.
The Office determined that a conflict in medical evidence was created between the
opinions of Dr. Mehrberg and Dr. Foer with respect to whether any upper extremity impairment
existed. It referred appellant to Dr. Arthur I. Kobrine, a Board-certified neurosurgeon, for an
impartial medical evaluation.1 In a July 11, 2005 report, Dr. Kobrine reviewed the factual and
medical background, including x-rays, MRI and electromyogram (EMG) scans. Examination
findings revealed a good range of motion of the head and normal strength, tone, reflex and
1

Dr. Kobrine was provided with the medical record, a statement of accepted facts and a set of questions regarding
appellant’s permanent impairment.

2

sensory examination for the upper and lower extremities. Straight leg raising was noted to cause
back pain but not leg pain. Dr. Kobrine stated that he found no evidence of any objective
neurologic abnormality. He opined that while appellant had a cervical and lumbar strain because
of the January 8, 1996 fall, there was no evidence that the fall resulted in any permanent
impairment. Dr. Kobrine advised that the x-ray changes at C5-6 were compatible with common
progressive degenerative disc disease and were not of a traumatic origin. He also advised that
appellant’s symptoms from the accident, namely stiffness and strain, would have been resolved
within four to six weeks from the accident. Therefore, any continuing symptoms would not be
related to the January 8, 1996 accident. Dr. Kobrine opined that appellant reached maximum
medical improvement and had no permanent impairment as a result of the January 8, 1996
injury.
By decision dated September 8, 2005, the Office denied appellant’s claim for a schedule
award to the upper extremities or an additional schedule award of his left lower extremity. It
credited Dr. Kobrine with the weight of the medical opinion evidence with respect to an award to
the upper extremities.
On October 19, 2005 appellant requested a hearing, which was held on January 26, 2006.
He stated that his claim was only for the upper extremities and described his symptoms, which
had gradually increased since his 1996 injury. Appellant also described his physical limitations
in his legs. In an October 11, 2005 report, Dr. Antonio Quidgley-Nevares, a physiatrist, noted
the history of injury and indicated that the results of past MRI scan studies of the cervical spine
and low back, as well as an EMG/nerve conduction study, were unchanged. He provided
examination findings and diagnosed chronic pain syndrome secondary to myofascial pain, with a
history of possible radiculopathy at L5-S1 and cervicalgia with MRI scan evidence of foraminal
stenosis bilaterally. Dr. Quidgely-Nevares indicated that appellant reached maximum medical
improvement and had upper extremity and lower extremity sensory loss between 1 to 25 percent,
with no motor deficits. He stated that the evaluation of the lumbar spine per the diagnosis-based
estimate method was category two or five percent to eight percent whole body impairment under
Table 15.3, page 384 of the A.M.A., Guides. Evaluation of the cervical spine was also category
two or five percent to eight percent whole body impairment under Table 15.5, page 392 of the
A.M.A., Guides.
In an April 6, 2006 decision, an Office hearing representative affirmed the September 8,
2005 decision.
On June 11, 2006 appellant requested reconsideration and submitted March 27 and
June 1, 2006 reports from Dr. Quidgley-Nevares. On the March 27, 2006 report Dr. QuidgelyNevares advised that appellant was being treated for myofascial pain syndrome in his low back
with medication and trigger point injections. He opined that appellant’s myofascial pain
syndrome was a result of the January 8, 1996 fall. On June 1, 2006 Dr. Quidgely-Nevares noted
treating appellant for his chronic upper and lower back problems and provided dates of office
visits.
By decision dated August 29, 2006, the Office denied modification of its April 6, 2006
decision.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation to be paid for
permanent loss or loss of use of the members of the body listed in the schedule. However,
neither the Act nor the regulations specify the manner in which the percentage of impairment
shall be determined. For consistent results and to ensure equal justice for all claimants, the
Office adopted the A.M.A., Guides as a standard for determining the percentage of impairment
and the Board has concurred in such adoption.4
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulation.5 As neither the Act, nor its regulations provide for
the payment of a schedule award for the permanent loss of use, of the back or the body as a
whole, no claimant is entitled to such a schedule award.6 The Board notes that section
8109(19) specifically excludes the back from the definition of organ.7 However, a claimant may
be entitled to a schedule award for permanent impairment to an upper or lower extremity even
though the cause of the impairment originated in the neck, shoulders or spine.8
Section 8123(a) of the Act9 provides that if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.11
ANALYSIS
The Office accepted appellant’s claim for low back strain, cervical strain, herniated disc
L5-S1 and lumbar radiculopathy. As noted above, the Act does not permit a schedule award
2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

20 C.F.R. § 10.404.

4

See Joseph Lawrence, Jr., 53 ECAB 331 (2002).

5

See Richard R. Lemay, 56 ECAB ___ (Docket No. 04-1652, issued February 16, 2005); see also Thomas J.
Engelhart, 50 ECAB 319 (1999).
6

5 U.S.C. § 8107; see also Richard R. Lemay, supra note 5.

7

Id. at § 8109(19).

8

See Richard R. Lemay and Thomas J. Engelhart, supra note 5.

9

5 U.S.C. §§ 8101-8193.

10

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

11

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

4

based on impairment to the back or spine. Appellant may only be awarded a schedule award for
impairment to the upper or lower extremities due to his accepted back conditions. The Board
finds that appellant has not established that he has any impairment of his upper extremities or
more than eight percent impairment of his left leg, as previously granted.
With respect to an impairment to the upper extremities, the Office found that a conflict in
medical opinion arose between Dr. Mehrberg, appellant’s physician, and Dr. Foer, who provided
a second opinion evaluation for the Office. The Office properly referred appellant to
Dr. Kobrine for an impartial evaluation as to the extant of any impairment of his upper
extremities.
In situations where the case is referred to an impartial medical specialist for the purpose
of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
on a proper factual background, must be given special weight.12 The Board finds that
Dr. Kobrine’s well-rationalized opinion is entitled to special weight on the issue of whether
appellant is entitled to a schedule award for the upper extremities as it was based on a complete
and accurate factual and medical background. In a July 11, 2005 report, Dr. Kobrine reviewed
the history of injury, appellant’s complaints and the medical record, including MRI and EMG
scans. He conducted a thorough physical examination and provided detailed physical and
objective findings on examination. Dr. Kobrine advised that there was no evidence of any
objective neurological abnormality and the x-ray changes at C5-6 were compatible with common
progressive degenerative disc disease and not of traumatic origin. He also advised that
appellant’s symptoms from the work injury would have resolved within 4 to 6 weeks.
Dr. Kobrine concluded that appellant had no impairment of his upper extremities due to the
accepted injury.
Appellant submitted additional reports from Dr. Quidgley-Nevares, who indicated that
appellant had upper and lower extremity sensory loss between 1 to 25 percent, with no motor
deficits. He referred generally to Tables 15.3 and 15.5 regarding impairments due to lumbar
spine and cervical spine in which the impairment is expressed as whole person impairment.
Dr. Quidgley-Nevares’ opinion is of diminished probative value as he did not properly
rate appellant’s impairment. To be entitled to a schedule award, there must be a permanent
impairment to a scheduled member of the body. Neither the Act nor its regulations provide for a
schedule award for impairment to the back or to the body as a whole. The back is specifically
excluded from the definition of organ under the Act.13 Dr. Quidgley-Nevares reference to Tables
15.3 and 15.5, pertaining to the spine, rather than the extremities, is not appropriate for a
schedule award determination under the Act. While, he stated that appellant exhibited an upper
extremity and a lower extremity sensory loss between 1 to 25 percent, he did not explain how his
calculations were derived in accordance with the A.M.A., Guides or base such assessments on
objective findings. Dr. Quidgley-Nevares failed to provide sufficient information pertinent to an
impairment evaluation.
Therefore, his reports are of diminished probative value.14
12

Manuel Gill, 52 ECAB 282 (2001).

13

See Richard R. Lemay, supra note 5.

14

Lela M. Shaw, 51 ECAB 372, 374 (2000).

5

Dr. Quidgley-Nevares reports are insufficient to create a conflict in the medical opinion evidence
with the opinion of Dr. Kobrine, with respect to impairment of the upper extremities.
There is also no evidence of record establishing that appellant is entitled to an additional
award to his legs. The only evidence submitted with respect to the lower extremity were
Dr. Quidgley-Nevares reports, which are of diminished probative value for the reasons noted
above. He did not explain, pursuant to appropriate sections of the A.M.A, Guides, how
appellant’s employment injury caused additional impairment to the legs beyond that which the
Office has already accepted. Both Dr. Foer and Dr. Kobrine15 noted that while appellant showed
evidence of degenerative disc disease in the lumbosacral spine, there was no evidence of any
specific nerve root impingement or radiculopathy and his sensory findings were nonanatomical.
There is no other probative evidence of record to establish that appellant is entitled to an
additional award to his lower extremities.
CONCLUSION
The Board finds that appellant has not established that he has any impairment of his
upper extremities or that he has greater than an eight percent impairment of his lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 29 and April 6, 2006 are affirmed.
Issued: June 4, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

With respect to an impairment of the lower extremities, Dr. Kobrine acted as a second opinion examiner as no
conflict in medical evidence existed when he examined appellant.

6

